On the court’s own motion, its decision and order, both dated December 13, 1976, are vacated and recalled and the following substituted decision is rendered: In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated May 24, 1976, which denied his application for release, remanded him to custody and directed that he be granted a final parole revocation hearing. Judgment reversed, on the law and the facts, without costs or disbursements, and petition granted to the extent that it is directed that the petitioner be restored to parole under the conditions heretofore in effect (see People ex rel. Royster v Bombard, 55 AD2d 940. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.